O’CONNELL, J.
The defendant appeals from a decree of divorce entered in favor of the plaintiff, her husband. Both parties charge each other with cruel and inhuman treatment. The record clearly supports the plaintiff’s contention and the decree of the lower court.
The custody of the children of the marriage, a son and daughter whose ages were 12 and 1 respectively, were awarded to the plaintiff, subject to the right of the defendant to visit the children at reasonable times and to have their custody every other week end on Saturday and Sunday.
 There was substantial evidence showing that the defendant was emotionally disturbed and that her disturbed state of mind influenced her conduct in the care and treatment of her children. Under these circumstances we think it is for the best interest of the children that they be placed in the custody of the plaintiff, subject to the defendant’s privilege of visitation provided for in the decree of the lower court.
The decree of the lower court is affirmed.